Upon consideration of the petition filed by Petitioner on the 29th of August 2016 in this matter for a writ of certiorari to review the order of the Superior Court, Durham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 29th of August 2016."
The following order has been entered on the motion filed on the 29th of August 2016 by Petitioner to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 29th of August 2016."